  Case 4:19-cv-00928-A Document 22 Filed 12/23/19   Page 1 of 1 PageID 566
                                                         NORTHERN DISTRICT OF TEXAS
                                                                 FILED
                IN THE UNITED STATES DISTRICT CO RT
                     NORTHERN DISTRICT OF TEXAS                 DEC 2 3 2019
                         FORT WORTH DIVISION
                                                         CLERK, U.S. DISTRICT COURT
                                                          By
OMID ATAYI, INDIVIDUALLY AND ON       §                             qmty
BEHALF OF ALL OTHERS SIMILARLY        §
SITUATED,                             §
                                      §
           Plaintiff,                 §
                                      §
VS.                                   §   NO. 4:19-CV-928-A
                                      §
AZZ INC., ET AL.,                     §
                                      §
           Defendants.                §


                            .FINAL JUDGMENT

      In accordance with the notice of voluntary dismissal filed

by plaintiff, Omid Atayi,

      The court ORDERS, ADJUDGES, and DECREES that all claims and

causes of action asserted by plaintiff against defendants, AZZ,

Inc., Thomas E. Ferguson, and Paul W. Fehlman,        in the above-

styled and numbered action be, and are hereby, dismissed without

prejudice to plaintiff's ability to participate as an absent

class member in a class action against defendant AZZ, Inc.,

alleging substantially similar claims.

      SIGNED December 23, 2019.




                                  '
